DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 2, Applicant claims “further comprising at least two second tubular bodies in the first tubular body”.  It is unclear if Applicant is attempting to claim two additional second tubular bodies in addition to the second tubular body in claim 3 making it three total second tubular bodies or if Applicant is attempting to claim the second tubular body of claim 1 is now at least two second tubular bodies.  For the purpose of examination, the Examiner is interpreting the limitation to recite that there are two or more total second tubular bodies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 30, 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clifford et al. (US 2003/0078660).
  	Regarding claim 1, Clifford et al. disclose a placeholder for implantation in a human or animal body, the placeholder comprising a first tubular body (20) having a jacket surface (see figure below) with a plurality of openings (40’s); and a second tubular body (22) having a jacket surface (see figure below) with a plurality of openings (40’s), the second tubular body disposed at least partially inside the first tubular body (figures 5a-5c); wherein the second tubular body is spaced apart with the at least one spacer from the first tubular body (figures 5a-5c).

    PNG
    media_image1.png
    489
    481
    media_image1.png
    Greyscale

 	Regarding claim 2, Clifford et al. disclose the cross- sectional shape of the second tubular body is different from the cross-sectional shape of the first tubular body in a sectional plane transverse to a tubular longitudinal axis (figures 5b-5c).
 	Regarding claim 30, Clifford et al. disclose the second tubular body is accommodated completely in the first tubular body (figures 5a-5c).
 	Regarding claim 32, Clifford et al. disclose the openings of the first or second tubular bodies are offset relative to each other (figures 5a-5c, at least radially offset).

 	Claims 1, 33 and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tepic et al. (US 5,211,664). 	Regarding claim 1, Tepic et al. disclose a placeholder for implantation in a human or animal body, the placeholder comprising a first tubular body (1) having a jacket surface (see figure below) with a plurality of openings (4’s); and a second tubular body (2) having a jacket surface (see figure below) with a plurality of openings (4’s), the second tubular body disposed at least partially inside the first tubular body (column 3, lines 56-57); wherein the second tubular body is spaced apart with the at least one spacer from the first tubular body (figure 1).
 	Regarding claim 33, Tepic et al. disclose the first and second tubular bodies have different wall thicknesses (figure 1).
 	
 	Regarding claim 46, Tepic et al. disclose placeholder for implantation in a human or animal body, the placeholder comprising a first tubular body (1) having a jacket surface (see figure below) with a plurality of openings (4’s, column 3, lines 56-57) for over- growth with adjacent tissue; a second tubular body (2) having a jacket surface (see figure below) with a plurality of openings (4, column 3, lines 56-57) , the second tubular body disposed at least partially inside the first tubular body (figure 1); and wherein the second tubular body is arranged directly or via one or more connecting elements (3’s) in the first body by means of press fit or force fit (column 3, lines 48-49, column 4, lines 54-56).

    PNG
    media_image2.png
    421
    465
    media_image2.png
    Greyscale

 	Claims 1, 5, 7-9, 37-38 and 41-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hofburg (US 2003/0078661). 	Regarding claim 1, Hofburg discloses a placeholder for implantation in a human or animal body, the placeholder comprising a first tubular body (see figure below) having a jacket surface (4) with a plurality of openings (7’s); and a second tubular body (see figure below) having a jacket surface (4) with a plurality of openings (4’s), the second tubular body disposed at least partially inside the first tubular body (figure1B); wherein the second tubular body is spaced apart with the at least one spacer from the first tubular body (figure 1B). 	Regarding claim 5, Hofburg discloses at least two second tubular bodies in the first tubular body (figures 1B, 5). 	Regarding claim 7, Hofburg discloses the at least two second tubular bodies are accommodated side by side in the first tubular body (figure 1B).
 	Regarding claim 8, Hofburg discloses the at least two second tubular bodies are spaced apart from each other (figure 1B).
 	Regarding claim 9, Hofburg discloses the at least two second tubular bodies are arranged with their tubular longitudinal axes offset parallel to a tubular longitudinal axis of the first body (figure 5).
 	Regarding claim 37, Hofburg discloses the first and second tubular bodies each have, at least on one end, projections (see figure below) and indentations (see figure below) which hare formed by a cut portion of their respective openings.

	Regarding claim 38, Hofburg discloses a placeholder for implantation in a human or animal body comprising an outer tubular body (see figure below) having a jacket surface (4) and a plurality of openings (7’s) on the jacket surface; and a plurality of inner tubular bodies (see figure below) arranged inside the outer tubular body, each of the plurality of inner tubular bodies having a jacket surface (4) and a plurality of openings (7’s) on the jacket surface.

    PNG
    media_image3.png
    657
    567
    media_image3.png
    Greyscale
 	Regarding claim 41, Hofburg discloses the inner tubular bodies are arranged side by side inside the outer tubular body (figure 1B).
 	Regarding claim 42, Hofburg discloses the inner tubular bodies are arranged inside the outer tubular body such that the inner tubular bodies are spaced apart from each other (figures 1B, 5).
 	Regarding claim 43, Hofburg discloses the inner tubular bodies are arranged inside the outer tubular body such that the inner tubular bodies are press fit inside the outer tubular body (¶62).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clifford et al. (US 2003/0078660).
 	Regarding claim 10, Clifford et al. expressly teach that the ends of each sheet which of metal used to form the first and second tubular bodies are welded together to make their closed form (¶61). 	It would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the placeholder of Clifford et al. to have the first and second tubular members connected to each other via welds as it is a known manner of joining two parts of a meal to one another.

Allowable Subject Matter
Claims 6 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775